Citation Nr: 1443376	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-07 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  His decorations for his active duty service include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A November 2009 rating decision denied service connection for bilateral hearing loss and tinnitus.  A March 2011 rating decision denied an evaluation in excess of 50 percent for PTSD.  

The Veteran's appeals also raised the issue of entitlement to a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO adjudicated the issue of entitlement to a TDIU in a February 2014 supplemental statement of the case.  Thus, the issue of entitlement to a TDIU is properly before the Board.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as flattened affect, panic attacks less than once a week, suicidal ideation without plan or intent, mild memory loss, disturbances of motivation and mood, depression, anxiety, and difficulty in establishing and maintaining effective work and social relationships.

2.  Giving him the benefit of the doubt, the Veteran's bilateral hearing loss and tinnitus are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent for the Veteran's service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran has been assigned a 50 percent evaluation for PTSD. 

A 70 percent evaluation for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

The Veteran's most recent VA examination was in April 2012.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported symptoms including depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, isolation and suicidal ideation.

After a mental status examination, the examiner noted that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner assigned a GAF score of 50.

A review of the VA medical records shows that the Veteran's symptoms are consistent with those reported in the April 2012 VA examination.  The Veteran receives regular psychiatric treatment and reports symptoms such as suicidal ideation, social isolation, depressed mood, anxiety, sleep disturbance, irritability and mild memory impairment.  He has consistently been assigned GAF scores ranging between 45 and 50.

Based on the evidence of record, the Board finds that a higher evaluation of 70 is warranted, for the period on appeal.  While the Veteran may not exhibit all of the signs and symptoms listed under the 70 degree evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has consistently been assigned GAF scores between 45 and 50, which indicates serious symptoms.  The Veteran's symptoms such as persistent suicidal ideation, panic attacks, anxiety and depression affecting his ability to function independently, appropriately and effectively, memory loss, irritability and difficulty establishing and maintain effective relationships, provides the overall disability picture that the Veteran has occupational and social impairment with deficiencies in most areas.  

The Board finds that a higher evaluation of 100 percent disabling is not warranted.  There is no indication that the Veteran was assigned GAF scores below 40.  Further, the Veteran does not exhibit any of the symptoms that would warrant a 100 percent evaluation.  The Veteran has reported that he maintains a good relationship with his daughter and it has been consistently noted that he is capable of performing activities of daily living and personal hygiene.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 100 percent is not warranted at any point during the period on appeal.  In fact, there are periods where treatment records note improved symptoms, which may warrant a lower rating than 70 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 70 percent rating is warranted for the entirety of the period on appeal.

The Board has also considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on depression, anxiety, panic attacks, sleep disturbance, irritability, suicidal ideation and the inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's acquired psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Without taking into consideration the Veteran's statements and problems, totally, the 70 percent finding could not be reached.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his active duty service.

Post-service treatment records show complaints of and treatment for hearing loss.

In July 2009 the Veteran was afforded a VA audiology examination.  The examiner recited the Veteran's history.  The Veteran reported that he had military acoustic trauma from combat related weapons fire and explosions.  He also reported that he had intermittent tinnitus that had its onset approximately 3 years earlier.

After a physical examination the examiner diagnosed bilateral mild to moderate sensorineural hearing loss.  The examiner opined that "hearing loss/tinnitus is not caused by or a result of acoustic trauma."  The examiner provided the following rationale:

His present hearing status does not reveal a audiological configuration that is consistent with hearing loss from acoustic trauma.  This impairment is of greatest severity in the mid range with improved hearing in the high frequency register.  Such patterns of hearing are not the result of acoustic trauma where the initial evidence of impairment is in the high frequency range consistent with incoming acoustical energy affecting the cochlea.  His C-file was not made available, therefore hearing loss from other causes is possible during his time of service.  As such this opinion should be re-evaluated after his enlistment and discharge hearing examinations are reviewed.  His claim for tinnitus was not time locked to his military service and also not consistent with hearing loss from acoustic trauma.

The Veteran was not provided an additional VA examination in which the examiner reviewed the claims file.

The Veteran subsequently submitted a May 2010 private audiogram that showed bilateral sensorineural hearing loss with increasing impairment in the high frequency range.

Further, a review of the service treatment records shows that the Veteran was only afforded a whisper voice test at enlistment, which is insufficient to show hearing acuity.  At separation in October 1969 the Veteran's left ear hearing was 25 decibels at 500, 1000 and 2000 Hertz.  

The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, the Veteran's hearing acuity would have been considered impaired if he had thresholds of 26 decibels or higher at three or more frequencies.  38 C.F.R. § 3.384 (2013).

Giving him the benefit of the doubt, the claim for service connection for bilateral hearing loss is granted.

As the Board acknowledges that the Veteran had in-service acoustic trauma, and finds that the Veteran has had some degree of hearing loss since his separation from active duty service, then despite the negative etiological opinion, the Board will give the Veteran the benefit of the doubt and grant the claim for service connection for tinnitus. 
  
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the Veteran received proper notice regarding his claim for an increased evaluation in a December 2010 letter.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records and statements of the Veteran.

The Veteran has also been afforded an adequate VA examination.  VA provided the Veteran with an examination, as discussed above, for PTSD in April 2012 that was more than adequate.  The Veteran's history was taken and a complete mental status examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

ORDER

An evaluation of 70 percent for PTSD is granted for the period beginning October 19, 2010.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

The Veteran is currently service connected for PTSD, now evaluated as 70 percent disabling; diabetes, evaluated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, evaluated as 10 percent disabling; and impotency associated with diabetes and peripheral neuropathy of the bilateral upper extremities evaluated as noncompensable.

As discussed above, the Veteran was granted an increased evaluation for his PTSD and service connection for bilateral hearing loss and tinnitus.  Thus, giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to a TDIU should be readjudicated.  The RO/AMC should undertake any additional development that it deems necessary, including obtaining a VA examination that addresses all of the Veteran's now service connected disabilities and how it impacts the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service connected disabilities, standing alone, cause his unemployment.

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


